Citation Nr: 1513612	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  05-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent for a left ankle disability.  

2.  Entitlement to a schedular disability rating in excess of 10 percent for a right ankle disability.  

3.  Entitlement to an initial schedular disability rating in excess of 50 percent for major depressive disorder (MDD).  

4.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability on an extra-schedular basis.  

5.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability on an extra-schedular basis.  

6.  Entitlement to an initial disability rating in excess of 50 percent for MDD on an extra-schedular basis.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2008, June 2011 and December 2014 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing is in the Veteran's claims file.  In February 2010 the Board remanded the appeal for further development.  

In a June 2012 decision, the Board denied service connection for degenerative joint disease of the lumbar spine, hypertension and myasthenia gravis, to include blurred vision, as well as an 38 U.S.C.A. § 1151 compensation claim for a spinal cord injury and also denied increased disability ratings for left and right ankle disabilities.  The decision further noted that service connection had been granted for MDD and the Veteran had, as yet, not appealed the rating decision.  

The Veteran appealed the Board's June 2012 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an Order dated in July 2013, the Court vacated that part of the Board's decision denying increased disability ratings for left and right ankle disabilities on both schedular and extra-schedular bases, pursuant to a Joint Motion for Partial Remand (JMR).  

The Veteran did not pursue an appeal as to that part of the Board's decision that denied entitlement to service connection for degenerative joint disease of the lumbar spine, hypertension, and myasthenia gravis, to include blurred vision, as well as compensation pursuant to 38 U.S.C.A. § 1151 for a spinal cord injury.  The JMR indicated that those matters should be affirmed.

In January 2014 the Board remanded the claims for increased disability ratings for left and right ankle disabilities for further development, which has been completed and deferred a determination regarding the claim for an increased initial disability rating for MDD pending a requested Board hearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2015, the Veteran through his representative, indicated that he wished to withdraw his request for a Board hearing that he had requested in his April 2013 substantive appeal.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2014).  

The issues of entitlement to increased disability ratings for left and right ankle disabilities, and MDD, all on an extra-schedular basis, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  At all times during the pendency of the appeal the most probative evidence of record fails to show that the Veteran's service-connected left ankle disability has ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis, or astragalus.  He has not undergone an astragalectoy.  

2.  At all times during the pendency of the appeal the most probative evidence of record fails to show that the Veteran's service-connected right ankle disability has ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis, or astragalus.  He has not undergone an astragalectoy.  

3.  At all times during the pendency of the appeal the most probative evidence of record shows that the Veteran's MDD is productive of no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability evaluation in excess of 10 percent for a left ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).
 
2.  The criteria for a schedular disability evaluation in excess of 10 percent for a right ankle disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for a schedular disability evaluation in excess of 50 percent for MDD have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the increased disability claims for the left and right ankle disabilities, the Veteran was afforded a letter in April 2010, following the Board's February 2010 remand.  Although a fully compliant notice letter was not sent to the Veteran prior to the October 2008 rating decision, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA since then have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, but VA also readjudicated the case by way of the June 2011 and July 2014 supplemental statements of the case.  For this reason, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

As to the initial rating claim for MDD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative of Disabled American Veterans, representing him at that time.  The representative and the acting VLJ asked questions to ascertain the extent and severity of the Veteran's current bilateral ankle disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased disability ratings for bilateral ankle disabilities, and, at that time, service connection for a psychiatric disorder.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's records from the East Orange and Dallas VA Medical Centers, and private treatment records from North Texas HCS, TMC Behavioral Health Center and John Peter Smith Hospital.  Available evidence from the Social Security Administration (SSA) is also of record.  A September 2013 evaluation, as well as VA Ankle Conditions Disability Benefits Questionnaire received in October 2013, and both completed by Dr. Donald B. Miller, Jr. are also of record.  Finally, written statements on the Veteran's behalf and a transcript of his testimony at the July 2009 Board hearing is also of record.  The Board finds that the above development substantially complied with the Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

As to the claims for higher schedular evaluations for left and right ankle disabilities, and for MDD, the Veteran was provided with VA orthopedic examinations in September 2008 and March 2012, and a VA psychiatric examination in September 2010.  The Board finds these examinations adequate to adjudicate the claims as well as in substantial compliance with the remand directives because after a review of the record on appeal and/or taking a medical history from the Veteran the examiners provided medical opinions as to the severity of his service connected disabilities that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Analysis

The Veteran is seeking increased disability evaluations for his service-connected left and right ankle disabilities, currently each rated as 10 percent disabling, and for his service-connected MDD, currently rated as 50 percent disabling.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id, at 126.  Hart appears to extend Fenderson to all increased rating claims.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


Bilateral Ankle Disabilities  

The Veteran and his representative contend that he is entitled to higher ratings for his left and right ankle disabilities, as he experiences severe limitation of motion of both ankles, joint laxity, and pain.  It is further contended that his ankles frequently give out, causing him to fall, and he often needs to use a walker or cane because of his ankle disabilities.  

The Veteran was granted entitlement to service connection for right and left ankle disabilities in a June 1972 rating decision and assigned an initial non-compensable (0 percent) disability rating effective March 1972.  In October 2008, the Veteran's disability rating was increased to 10 percent, effective March 25, 2008, after a general medical examination performed as part of a separate claim for a total disability rating based on individual unemployability (TDIU) found evidence of increased disability.  The Veteran has appealed. 

The Veteran's bilateral ankle disability is currently rated under Diagnostic Code 5271, which rates limitation of motion of the ankle.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2014).  This specific diagnostic code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).  Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran was afforded a VA examination of his ankle disabilities in September 2008.  At that time, he complained of ankle pain and progressive instability over the past year and a half.  He reported that his ankles swelled and turned laterally, the left worse than the right.  He reported that he fell about once a day and over the prior year he had been given braces to put on both ankles, as well as special shoes.  In the past, he had been using a wheelchair and now used a cane.  With the help of his assistive aids, he reported having less falls. 

On examination, the Veteran had full range of motion, bilaterally, with dorsiflexion to 20 degrees and plantar flexion to 45 degrees and with no tenderness to palpation or gross instability noted.  Range of motion was not additionally limited following repetition.  There was some trace edema observed.  Prior x-rays showed degenerative joint disease of the ankles.  

At his July 2009 Board Hearing, the Veteran appeared to suggest that his ankle disabilities had worsened.  Hearing Transcript 35 (July 21, 2009).  He complained of instability, pain, and giving way.  Id. at 35-37.  He testified that he was able to move his ankle, but that he experienced pain throughout most of the range of motion.  Id, at 38.  

VA treatment records during this period show that the Veteran continued to receive treatment for degenerative joint disease of the ankles, left worse than right, including injections of synvisc.  See Podiatry Consult Notes (January 2009).  Symptoms noted include pain, instability, and limitation of motion, but the reports do not provide extensive details about the Veteran's disability, such as, for example, the extent his range of motion was limited.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In February 2010, he was fitted with a second set of ankle braces.  

The Veteran was again afforded a VA orthopedic examination in March 2012.  He complained of continued pain in both ankles, even when non-weightbearing.  His left foot had externally rotated over the years and he reported that he could not stand longer than 5 minutes due to bilateral ankle pain, but could ambulate longer than 5 minutes.  His left ankle also popped when ambulating.  He denied having any flare-ups.  

On examination, there was localized tenderness or pain on palpation of both ankles.  The Veteran had right ankle plantar flexion to 30 degrees with pain from 0 degrees, and left ankle plantar flexion to 20 degrees with pain from 0 degrees.  Right ankle dorsiflexion was to 15 degrees and left ankle dorsiflexion was to 10 degrees, with pain beginning at 0 degrees for both ankles.  Muscle strength was 4/5 in both ankles for plantar flexion and dorsiflexion.  He was able to do repetitive range of motion testing with no additional limitation of motion.  Functional loss or impairment was evidenced by less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station and disturbance in both ankles.  There was also evidence of deformity in the left ankle.  

Although the examiner noted that X-ray studies showed degenerative or traumatic arthritis in both ankles, and near ankylosis of the left ankle, he found that the Veteran did not have ankylosis in either ankle.  Likewise, there was no objective evidence of any joint instability in either ankle.  The examiner specifically found that the functional impairment of the Veteran's ankles was not such that there was no effective function remaining other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's bilateral ankle conditions did "at least partially" impact on his ability to work.  

VA treatment records, dating from June 2011 to September 2013, consistently show complaints of left ankle pain, and on examination, limited left ankle range of motion with minimal pain, while the right ankle was described as unremarkable.  Diagnoses included degenerative joint disease of both ankles with lateral instability of the left ankle.  A February 2012 VA neurology clinic note for follow up of the Veteran's diagnosed myasthenia gravis noted the Veteran's report of being unable to walk beyond 2 to 3 blocks because of right leg pain.  Examination revealed normal muscle tone and bulk in both legs.  His gait was normal for base, stride and balance.  He was able to heel and toe walk, but had difficult with tandem walking.  

The Veteran submitted a September 2013 Expert Independent Medical Review, conducted by Dr. Donald B. Miller, a retired private orthopedic surgeon.  After reviewing the Veteran's records and interviewing him on the telephone, the physician noted that the Veteran was unable to drive because he was concerned he would be unable to use a brake pedal adequately due to his bilateral ankle disability.  He reported constant pain in both ankles that occasionally awakened him at night.  The physician diagnosed severe traumatic arthritis of the left ankle with reduced range of motion and severe instability.  He also diagnosed degenerative arthritis of the right ankle with moderate instability.  

The physician opined that the Veteran had essentially no left ankle joint at all due to a complete loss of the protective surface of the entire left ankle joint.  He also opined that the Veteran was severely disabled secondary to significant instability of both ankles, as well as weakness and traumatic arthritis of both ankles.  The physician stated that in practical terms, the Veteran would be able to ambulate more efficiently and effectively if he were to have an above-ankle amputation and prosthesis.  Finally, he opined that the Veteran was not capable of consistent employment as he was essentially immobile, using a cane and had to utilize hydrocodone throughout the day for the constant ankle pain.  

Dr. Miller also submitted a VA Ankle Conditions Disability Benefits Questionnaire, also dated in September 2013, and received in October 2013.  He indicated that the Veteran experienced severe bilateral ankle pain and utilized bilateral ankle braces and special shoes.  He could not stand for more than five minutes because of the pain and had great difficulty maneuvering stairs.  The examiner noted that the Veteran was unable to walk without the aid of a cane because of the ankle pain/instability.  

The examiner noted that the Veteran had 45 degrees or greater plantar flexion in both ankles, with evidence of pain at 45 degrees in the right ankle and at 15 degrees in the left ankle.  There was 20 degrees or more of dorsiflexion in the right ankle and 15 degrees in the left ankle, with evidence of pain at 20 degrees in the right ankle and at 5 degrees in the left ankle.  There was no additional limitation of motion with repetitive motion testing.  Functional loss or impairment included less movement than normal, pain on movement, swelling, and interference with sitting, standing and weight-bearing in both ankles, and instability of station in the left ankle.  There was localized tenderness or pain on palpation of the both ankle joints.  The examiner opined that the functional impairment of the Veteran's bilateral ankle disabilities was such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

As to an increased rating under Diagnostic Code 5261, based on the above evidence the Board finds that the Veteran's left and right ankle disabilities are both more accurately described as moderate, rather marked.  Although the March 2012 VA examination does show increased limitation of both plantar flexion and dorsiflexion in both ankles, the limitation, even with consideration of his pain and other functional impairments does not indicate marked disability in either ankle to warrant a higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra; Mitchell, supra.  While the Veteran has reported symptoms of pain, instability, and giving way, and regularly uses a walker or cane, as well as ankle braces to assist with ambulation, he had full range of motion of both ankles at the September 2008 VA examination; approximately 75 percent of his left ankle range of motion at the March 2012 VA examination; and approximately 50 percent of dorsiflexion and 33 percent of plantar flexion of his right ankle range of motion at the March 2012 VA examination.  Moreover, at his July 2009 Board hearing, the symptoms he described were essentially the same as those he articulated during his September 2008 and March 2012 VA examinations, despite his claims that his symptoms have worsened.  Pain and instability appear to be the Veteran's primary complaints; and while he has repeatedly been diagnosed with ankle instability, there was no objective evidence of instability in either ankle during either VA examination.  While the Board recognizes that the Veteran's pain and functional impairment cause some degree of impairment (hence the Veteran has been assigned separate 10 percent disability ratings), there is simply no evidence of record that the Veteran's complaints of pain and giving way, as well as objective evidence of associated functional impairments, actually translate into marked limitation of motion of either ankle joint.  Therefore, a 20 percent disability rating under Diagnostic Code 5271 is not warranted for either the left or right ankle disability.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

In making this determination, the Board has considered the September 2013 evaluation and VA questionnaire completed by Dr. Miller.  Although the physician has indicated that the Veteran's left ankle at least, is so severe that no effective function remained other than that which would be equally well served by an amputation with prosthesis, he also opined that the range of motion of the ankles was normal with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Moreover, the Board finds more probative the March 2012 VA examiner's opinion that the Veteran's adverse symptomatology was not so severe that no effective function remained other than that which would be equally well served by an amputation with prosthesis, because the VA examiner, unlike Dr. Miller, provided the opinion after examining the claimant; not a telephone interview.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Board has also considered whether another diagnostic code for rating disabilities of the ankle would be appropriate, but there is no evidence of record that the Veteran suffers from, in either ankle, ankylosis, subastragalar, tarsal joint, malunion of the os clacis, astragalus, or that he ever had an astragalectomy.  In fact the March 2012 VA examiner specifically opined that neither ankle was ankylosed taking into account what was seen on the X-ray and this X-ray did not show subastragalar, tarsal joint, malunion of the os clacis, and/or astragalus.  See Colvin, supra.  Therefore, the Board finds that Diagnostic Codes 5270, 5272, 5274, and 5267 are not for application.  See 38 C.F.R. § 4.71a (2014); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis).  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

For all the above reasons, entitlement to a disability rating in excess of 10 percent for left and right ankle disabilities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

MDD

The June 2011 rating decision granted service connection for MDD and assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective from July 28, 2004.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

The evidence considered in determining the level of impairment for MDD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  

Further, 38 C.F.R. § 4.126(a) (2014), addressing evaluations of mental disorders, states: "[w]hen evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.'  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

VA treatment records indicate that the Veteran was previously hospitalized, first at a private hospital and later, at a VA facility after a suicide attempt.  A June 2003 private treatment record indicates the Veteran reported he attempted suicide because of his deteriorating health.  He was diagnosed with MDD, severe, with psychotic features.  

VA treatment records, dating from April 2004 to March 2010, indicate the Veteran frequently complained of "fleeting" suicidal thoughts as frequently as twice a week and as infrequently as twice a month.  He consistently denied any intent on acting on his thoughts.  Earlier treatment records indicate that he had visual hallucinations of dead people and shadows at night about two times a week.  He consistently denied panic attacks and anxiety due to social stressors.  He reported intrusive memories of past funerals and avoided close relationships.  Examinations during this period frequently revealed the Veteran to have good eye contact, to be cooperative and appropriate.  His affect was frequently described as reactive with a congruent mood.  His thought processes were goal oriented and logical.  Several treatment records during this period indicate he denied suicidal or homicidal ideation, as well as psychotic symptoms.  He was consistently diagnosed with recurrent MDD and chronic PTSD.  An April 2004 treatment record associated the Veteran's psychotic symptoms with his diagnosed PTSD, while other treatment records associate the psychotic symptoms with his MDD diagnosis.  In September 2004, the Veteran reported fleeting suicidal ideation triggered by weakness when his myasthenia was worse.  An October 2004 treatment record noted that the Veteran was not suicidal, homicidal, manic or psychotic.  A May 2005 treatment record assessed the Veteran with a Global Assessment of Functioning (GAF) score of 41 for diagnosed PTSD.  A March 2010 treatment record shows diagnoses of PTSD chronic, and MDD recurrent, mild.  

In the report of a September 2010 VA examination, it was noted that the Veteran reported he had attempted suicide twice before his attempt in 2003.  He denied current suicidal or homicidal ideation.  He was able to maintain minimal personal hygiene.  He gave a history of his older brother's death when he was 5.  The funerals he frequently attended as a band member on funeral detail during Vietnam brought back memories of his brother's death.  He complained of feeling helpless due to his vision problems, as well as being homeless and unemployed.  He also reported decreased energy and concentration.  He denied obsessive or ritualistic behavior that interfered with routine activities and also denied panic attacks.  His rate and flow of speech was within normal limits.  There was no significant evidence of impaired impulse control.  

On examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnosis was MDD, chronic, moderate.  It was opined that the Veteran's GAF score was 45. 

The examiner opined that the Veteran's pre-existing depression was at least as likely as not aggravated by his participation in the funeral ceremonies for hundreds of soldiers killed in action in Vietnam.  The examiner further opined that the deaths of his parents and myasthenia gravis were also likely factors in a continuation of the Veteran's MDD.  The examiner opined that the Veteran had reduced reliability and productivity due to his mental illness symptoms.   

Subsequent VA treatment records show the Veteran continued to complain of fleeting suicidal ideation without any intent or plan, and was frequently determined to not be a suicide risk.  A May 2012 VA treatment record indicates that the Veteran was not suicidal or in crisis.  In February 2013, the Veteran reported fleeting suicidal ideation once a week.  His thought process was oriented and logical.  The diagnoses were PTSD, chronic, MDD recurrent, mild to moderate, with an assessed GAF of 45.  

An August 2013 VA treatment record noted the Veteran complained of ongoing anxiety and depression, and further noted that his psychotic features had resolved.  Examination revealed the Veteran had good eye contact, was cooperative and appropriate.  His affect was reactive and his mood congruent.  The Veteran's thought processes were goal oriented and logical.  He again reported fleeting suicidal ideation once a week, but denied any intent or plan.  The diagnoses were PTSD chronic, and MDD recurrent, mild to moderate.  A January 2014 treatment record showed the same findings on examination, with the exception of noting that the Veteran's affect was full range.  The examiner noted that despite the Veteran's reports of fleeting suicidal thoughts a few times of month, there was no evidence of hopelessness or of any suicidal or aggressive intentions or plans at the time.  

As noted above, the record shows the Veteran's subjective complaints are primarily of depression and what he describes as "fleeting" suicidal thoughts.  He has occasionally complained of problems with concentration or his memory, without any objective evidence of such.  He has consistently denied having panic attacks, homicidal ideation and his thought processes have consistently been observed to be logical.  During the pendency of the appeal, there has been no evidence of obsessional rituals, illogical, obscure or irrelevant speech or impaired impulse control.  Nor is there evidence of spatial disorientation or neglect of personal appearance and hygiene.  Any earlier complaint of psychotic symptoms resolved shortly after his psychiatric hospitalization and before service connection was granted for MDD.  

GAF scores of 45 throughout the pendency of the appeal were consistently found in the record, and on one occasion a GAF of 41, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM IV).  
(Parenthetically, the Board notes that, but for the fact that the DSM IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error because the DSM V did not substantially change the definition of MDD.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).)

However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this case the VA treatment records based the GAF scores on both the Veteran's service-connected MDD and his nonservice-connected diagnosed PTSD.  In fact, the GAF of 41 was based exclusively on his diagnosed PTSD.  Moreover, with the exception of suicidal ideation, there is no objective evidence that the Veteran has had serious symptoms.  Likewise, although estranged from his ex-wives and children, he has repeatedly reported contact with extended family and friends in the area and he has attended college during most of the appellate period and enjoys painting.  See 38 C.F.R. § 4.130.  

Finally, the September 2010 VA examiner, despite assigning a GAF of 45, assessed the Veteran's diagnosed MDD as moderate and opined that his MDD symptoms caused reduced reliability and productivity. (i.e., the criteria for a 50 percent rating) and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.

While the Veteran has consistently endorsed suicidal ideation throughout the pendency of the appeal, the Board finds that the medical evidence of record does not show that this sole symptom is so severe as to warrant a higher rating.  See Vazquez-Claudio, 713 F.3d at 118.  When taken in its entirety the board finds that the adverse symptomatology attributed solely to his service-connected MDD are best characterized as causing no more than occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Therefore, the Board finds that record is against finding that the Veteran is entitled to an inial disability rating in excess of 50 percent for MDD.  Id.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.


ORDER

A schedular disability rating in excess of 10 percent for a left ankle disability is denied at all times during the pendency of the appeal.

A schedular disability rating in excess of 10 percent for a right ankle disability is denied at all times during the pendency of the appeal. 

An initial schedular disability rating in excess of 50 percent for MDD is denied at all times during the pendency of the appeal.  


REMAND

As to the claim for a TDIU, the record does not show that the AOJ issued a statement of the case (SOC) after it received the Veteran's February 2015 notice of disagreement.  Therefore, the Board finds that a remand for a SOC is required.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected right and left ankle disabilities as well as his MDD and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Therefore, the issues of entitlement to extraschedular ratings for the bilateral ankle disabilities and MDD will also be remanded.

The record shows that the Veteran received ongoing treatment for his service-connected disabilities.  Therefore, while the appeal is in remand status any outstanding medical records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).   

While the appeal is in remand status, the Board finds that the Veteran should be provided VA examinations to obtained needed medical opinions as to the current severity of his right and left ankle disabilities and MDD which is needed to see if he meets the criteria for extra-schedular ratings for any of these disabilities as well as the cumulative impact all of his service-connected disabilities have on his ability to obtain and maintain employment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities has on his ability to work as well as any other problems caused by his service connected bilateral ankle disabilities and MDD.  Provide him a reasonable time to submit this evidence.  

2.  Associate with the claims file all of the Veteran's post-January 2014 treatment records from the Dallas and East Orange VA Medical Centers.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any of his outstanding private treatment records.

4.  Afford the Veteran a VA orthopedic examination to evaluate the service-connected left and right ankle disabilities.  The Veteran's file must be provided to the VA examiner for review.

5.  Afford the Veteran a VA psychiatric examination to evaluate the service-connected MDD.  The Veteran's file must be provided to the VA examiner for review.

6.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to the claim for a TDIU.  The claims file should be made available to the examiner and all appropriate tests should be performed.  After a review of the record on appeal and an examination of the Veteran please undertake the following evaluations.

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities, such as sitting, standing, walking, lifting, carrying, pushing, pulling, typing, reading, and filing.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

7.  Send the claims file to the Director, Compensation and Pension to consider whether the Veteran meets the criteria for extra-schedular ratings for either ankle disability to include due to his complaints of ankle instability and his documented need to wear bilateral ankle braces and/or for his MDD.

8.  After undertaking any other needed development, provide the Veteran a SOC on the claim for entitlement to a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

9.  Also after undertaking any other needed development, adjudicate the Veteran's claims for extra-schedular ratings for his service connected bilateral ankle disabilities and MDD.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations including 38 C.F.R. § 3.321(b)(1) (2014) as well as citation to all evidence added to the claims files since the July 2014 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


